Citation Nr: 0711928	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-26 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had service in the Philippine Commonwealth Army 
from September 1941 to October 1942 and in the Philippine 
Guerilla and Combination Service from March 1945 to January 
1946.  The veteran was a prisoner of war from April 1942 to 
October 1942.  He died in August 1960.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2005, a 
statement of the case was issued in July 2005, and a 
substantive appeal was received in August 2005.


FINDINGS OF FACT

1.  A December 1962 Board decision denied entitlement to 
service connection for the cause of the veteran's death.

2.  In February 2004, the appellant requested that her claim 
of entitlement to service connection for the cause of the 
veteran's death be reopened.

3.  All of the evidence submitted since the December 1962 
Board decision is either cumulative and redundant of evidence 
already in the claims folder or does not present a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1962 Board decision, which denied 
entitlement to service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5108, (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated November 2004.  
Moreover, in the November 2004 letter, the claimant was 
advised of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the November 2004 letter was 
sent to the appellant prior to the March 2005 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The November 2004 letter also notified the appellant to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the underlying claim of service connection for 
the cause of the veteran's death, but there has been no 
notice of the types of evidence necessary to establish an 
effective date for any benefit that might be granted.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant with a letter in November 
2004 in which it advised the appellant to submit evidence 
regarding the cause of the veteran's death and showing a 
relationship between the cause of death and the veteran's 
service.  Since the claim is for service connection for the 
cause of the veteran's death, and especially as the Board 
finds below that no new and material evidence has been 
submitted to reopen that claim, no rating or effective date 
will be assigned and any questions of notice related to such 
assignments are rendered moot.

The Court also issued a decision in Kent v. Nicholson, 20 
Vet.App. 1 (2006)
during the pendency of this appeal which addressed the 
appropriate VCAA notice to be provided in cases involving the 
submission of new and material evidence to reopen previously 
decided issues.  The Court found that VA must notify a 
claimant of the evidence and information needed to reopen the 
claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

In this case, the Board notes that the November 2004 VCAA 
letter explained to the veteran what constitutes "new" 
evidence and what constitutes "material" evidence.  
Furthermore, the VCAA letter explained what new evidence must 
show in order to support to the claim.  Thus, the Board 
concludes that the veteran has been provided with the type of 
notice contemplated by the Court in Kent and no additional 
notice is necessary.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and private have been obtained.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

In a December 1962 decision, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The December 1962 Board decision is 
final.  38 U.S.C.A. § 7104.  Generally, once a Board decision 
becomes final under 38 U.S.C.A. § 7104, the claim cannot be 
reopened or adjudicated by VA absent the submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7104(b).

In February 2004, the appellant submitted a request to reopen 
the claim of service connection for the cause of the 
veteran's death.  In a March 2005 rating decision, the RO 
denied the petition to reopen; the present appeal ensued.

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The December 1962 Board decision is the last 
final disallowance of this claim.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in February 
2004, the revised version of 3.156 is applicable in this 
appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

The Board notes that the record indicates the veteran died in 
August 1960 and the cause of death was tuberculosis 
meningitis; there is no dispute of these facts in this 
appeal.

The evidence submitted since the December 1962 rating 
decision includes the appellant's correspondence, a copy of a 
death certificate, a copy of a marriage certificate, a log of 
the veteran's service activities, and a February 2005 medical 
certificate recalling treatment of the veteran from August 
1960.  The recently submitted death certificate and marriage 
certificate contain information substantially identical to 
information already of record from a previously submitted  
death certificate and marriage certificate prior to the 
December 1962 Board decision; none of the information 
contained therein is new.  The log of the veteran's service 
activities offers no specific reference to any identified 
disease or disability during service, and contains no 
information showing that tuberculosis meningitis was incurred 
or manifested during service; thus, none of the service log 
information is material to reopen the claim of entitlement to 
service connection for the cause of the veteran's death.

The February 2005 medical certificate, signed by a Dr. 
Asuncion, asserts only that the veteran was treated for 
tuberculosis meningitis by the doctor from August of 1960.  
The Board notes that the fact that the veteran suffered from 
tuberculosis meningitis towards the end of his life was 
already established in the record by the previously submitted 
death certificate and a March 1960 medical certificate in the 
claims folder addressing the veteran's treatment at that 
time.  In any event, the February 2005 medical certificate 
makes no indication of any medical opinion that the veteran's 
tuberculosis meningitis was causally related to service.

Nor does the February 2005 medical certificate present any 
indication that the tuberculosis meningitis manifested within 
an applicable presumptive period following the veteran's 
service.  The Board recognizes that for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, active tuberculosis is presumed 
to have incurred in service if manifested to a compensable 
degree within three years of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The 
February 2005 medical certificate expressly indicates that 
the referenced medical treatment for tuberculosis meningitis 
began in August 1960, more than 14 years following the 
veteran's separation from active service in January 1946.  
The record has long contained evidence that the veteran 
suffered from tuberculosis meningitis in August 1960 and, 
indeed, the veteran is shown to have died from this disease 
during that month.  Thus, the new February 2005 medical 
certificate does not present any new and material evidence to 
reopen the underlying claim.

The appellant contends, in her August 2005 substantive appeal 
submission, that she observed the veteran's tuberculosis 
meningitis within 3 years of his separation from active 
service.  She further contends that medical records failing 
to show this disease were in error.  However, while the 
appellant as a layperson is competent to offer testimony of 
observed symptomatology, she is not competent to provide 
evidence to establish a medical diagnosis; the Board must 
rely upon the expert opinions of medical professionals in 
order to resolve medical questions.  See Grottveit v. Brown, 
5 Vet.App. 91. 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992).  Although the credibility of the appellant's 
testimony is presumed for the purposes of this analysis, this 
evidence has no probative value to demonstrate a medical 
diagnosis of tuberculosis meningitis within 3 years of the 
veteran's discharge from service.

In sum, new and material evidence has not been submitted to 
warrant reopening the claim of entitlement to service 
connection for the cause of the veteran's death.  The 
competent new evidence submitted in support of the claim does 
not suggest any link between the cause of the veteran's death 
and the veteran's active service, nor does it indicate 
manifestation of the cause of the veteran's death within an 
applicable presumptive period following service.  Thus, the 
newly submitted evidence presents no reasonable possibility 
of substantiating the claim and the claim is not reopened.


ORDER

New and material evidence has not been received to reopen the 
claim.  Thus, the claim is not reopened and the appeal is 
denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


